LMS Consulting,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 17, 2014

                                    No. 04-14-00827-CV

        PERSONAL TOUCH HOLDING CORP., and PT Intermediate Holding, Inc.,
                             Appellants

                                              v.

                                LMS CONSULTING, LLC,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-00450
                                 Peter Sakai, Judge Presiding


                                       ORDER
      The court reporter’s notification of late record is NOTED. The reporter’s record is due
on December 29, 2014.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court